Citation Nr: 0004473	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  96-45 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin condition as 
due to Agent Orange exposure.

2.  Entitlement to service connection for a skin condition on 
a direct basis.

3.  Entitlement to an initial evaluation in excess of 30 
percent for the veteran's service-connected splenectomy.

4.  Entitlement to an initial compensable evaluation for the 
veteran's service-connected nodular sclerosing Hodgkin's 
disease. 

5.  Entitlement to an initial evaluation in excess of 30 
percent for the veteran's service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
January 1972.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In January 1998, following a hearing 
by the Board at the RO, the Board remanded the case for 
additional development.  To the extent necessary, that 
development has been completed by the RO, and the case is 
once again before the Board for appellate review.  

The issue concerning the propriety of the initial rating for 
the veteran's service-connected PTSD will be discussed in the 
REMAND portion of this decision.  Service connection for PTSD 
was granted by the RO following the Board's remand.  The 
issue of entitlement to a higher initial rating was developed 
for appellate review; however, the RO did not schedule the 
veteran for a Board hearing at the RO, as he requested on his 
substantive appeal of this new issue.

In correspondence dated in September 1997, the appears to 
have raised the issues of service connection for 
tuberculosis, liver problems, and cardiovascular disorders.  
The veteran also raised the issue of entitlement to a total 
disability rating based on individual unemployability by 
reason of service-connected disabilities.  As these matters 
have not been procedurally developed for appellate review, 
the Board refers them back to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran's skin condition is not recognized by the VA 
as a disease for which the Secretary has determined that a 
presumption of service connection on the basis of Agent 
Orange exposure is warranted.

2.  No chronic skin condition was shown in service, and there 
is no competent medical evidence of record relating his 
current skin condition to any incident of service, to include 
Agent Orange exposure therein. 

3.  There is no evidence that the veteran's splenectomy has 
resulted in complications such as systemic infections with 
encapsulated bacteria.

4.  The veteran's nodular sclerosing Hodgkin's disease is 
currently in remission, with no clinical evidence of 
occasional low-grade fever, mild anemia, fatigability or 
pruritus.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
condition as due to Agent Orange exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a skin 
condition on a direct basis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for an initial evaluation in excess of 30 
percent for the veteran's splenectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.117, Diagnostic Code 7706 (1995 & 1999).

4.  The criteria for an initial compensable evaluation for 
the veteran's service-connected nodular sclerosing Hodgkin's 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.117, Diagnostic Code 7709 
(1995 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Skin Condition

The veteran has filed a claim for service connection for a 
skin condition based on several different theories.  The 
veteran initially claimed that he suffered from chloracne on 
his face as a result of radiation therapy.  He then clarified 
that this condition resulted from Agent Orange exposure while 
serving in Vietnam during the Vietnam era.  The veteran later 
asserted that he was treated for a skin condition on his back 
while in service, and that service connection was therefore 
warranted on a direct basis.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1999). 

In addition to these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(1998).  If a veteran was exposed to Agent Orange during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  See 38 C.F.R. 
§ 3.309(e) (1999).  

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is in fact causally linked to such exposure.  Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116 (West 1991 & Supp. 1999). 

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The veteran must generally satisfy three elements for a claim 
for service connection to be well grounded.  First, there 
must be competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In the present case, the veteran's service medical records 
show that on a flight physical in June 1971 there were no 
complaints or findings of a skin disorder.  In early December 
1971, he was treated for moderately severe acne vulgaris on 
the back and when seen for other complaints in January 1972, 
there was no reference to any skin problems.  This condition 
appeared to have resolved, as the remainder of the service 
medical records, including a separation examination report of 
January 1972, were negative for any other complaint, 
treatment or finding for any further skin problems.  On the 
physical examination for separation, the clinical evaluation  
of the veteran's skin is reported to be normal. 

In connection with these claims, the veteran was afforded 
several VA examinations to determine the nature of his skin 
condition.  A VA general medical examination report dated in 
November 1994 included the veteran's statements that he had 
been treated for acne rosacea in service and told to follow 
up upon discharge.  Examination of the skin showed chronic 
facial acne.  The examiner concluded with a diagnosis of 
"acne rosacea on nose/face."  The veteran was also provided 
a dermatological examination by the VA in November 1994 to 
determine whether his acne rosacea was related to Agent 
Orange exposure.  The examiner recorded the veteran's history 
that acne rosacea initially appeared during his period of 
military service while stationed in Vietnam.  Examination of 
the skin revealed erythema over the forehead, cheek and nose.  
The diagnosis was acne rosacea with severe rhinophyma.  
Neither examiner provided a medical opinion as to the 
etiology of the veteran's acne. 

VA outpatient treatment reports dated in November 1994 and 
August 1995 show treatment for acne rosacea.  Again, however, 
none of these reports discussed the etiology of this 
condition.

In September 1997, the veteran testified before the 
undersigned member of the Board as to the nature and etiology 
of his skin condition.  At that time, the veteran's 
representative pointed out that the veteran's current skin 
condition had been diagnosed as acne rosacea, which was not a 
presumptive disease listed in the regulations pertaining to 
Agent Orange exposure.  The representative stated, however, 
that the veteran had been treated in service for severe acne 
vulgaris of the back, thereby suggesting that service 
connection was warranted on a direct basis.  The veteran 
testified that he had suffered from a chronic skin condition 
on his face since service.  He explained that the acne was 
just located on his back in service, but appeared on his face 
shortly after his separation from the Army.  During the 
hearing the veteran was asked whether any doctor had related 
his skin disorder to Agent Orange exposure.  The veteran 
testified that no body had ever said it was due to something, 
they just told him what he had. 

While not finding that the veteran's claim for a skin 
disorder was well grounded, the issue was remanded by the 
Board for development of the record and the veteran was given 
the opportunity to submit medical evidence in support of his 
claim.  The RO wrote to the veteran requesting additional 
medical evidence.  No medical evidence on this issue was 
received from the veteran.  Pursuant to the Board's remand, 
the veteran underwent an additional VA dermatological 
examination in March 1998 to determine whether he had 
chloracne.  A report from that examination included the 
veteran's statement that he had acne for over twenty-five 
years, which he felt was related to Agent Orange exposure in 
service.  On examination, there was moderate to severe 
rhinophyma and a few scattered edematous papules over the 
face and forehead.  The veteran's chest and back were clear.  
The examiner's assessment was "acne rosacea, long standing, 
with significant rhinophyma."  The examiner did not provide 
an opinion as to the etiology or date of onset of this 
condition; however, in the absence of a well grounded claim 
there is no duty to assist with the development of the claim.  
In this regard, the supplemental statement of the case 
provided to the veteran noted that there was no diagnosis of 
chloracne or opinion relating his disability to herbicides.  
It was further noted that the veteran had provided no medical 
evidence to support his contention that his acne rosacea was 
related to his acne vulgaris from service.  The veteran 
replied with a statement received in May 1999, that his skin 
disorder was caused by herbicides and aggravated by 
conditions experienced in service. 

Based on the foregoing, the Board finds that the veteran has 
not presented a well-grounded claim for service connection 
for a skin condition under both direct and presumptive 
theories of service connection.  The record reflects that the 
veteran served in the Republic of Vietnam during the Vietnam 
era, and there is competent medical evidence demonstrating 
that he currently suffers from a skin condition.  
Nevertheless, this condition is not among the diseases for 
which the Secretary of Veterans Affairs, under the Authority 
of the Agent Orange Act of 1991, has determined is associated 
with exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  The veteran's current skin condition 
has been consistently identified as acne rosacea and acne 
rosacea with rhinophyma.  However, chloracne or porphyria 
cutanea tarda are the only diseases of the skin listed in 
38 C.F.R. § 3.309(e) for which service connection may be 
granted on a presumptive basis.  As none of the clinical 
evidence includes a diagnosis of either chloracne or 
porphyria cutanea tarda, service connection can only be 
established with proof of actual direct causation.  See 
Combee, supra.

However, as the veteran has also failed to present medical 
evidence linking his current skin condition to service, or to 
exposure to herbicides, there is no basis for a grant of 
service connection on a direct basis.  The veteran's service 
medical records show treatment for moderately severe acne 
vulgaris on one occasion with subsequent clinical records and 
the examination for separation being negative for complaints 
or findings of a skin disorder.  Thus, a chronic skin 
condition was not shown to be present in service.  The record 
also reveals that the first documented post-service 
complaints of a skin condition were not until 1994, over 
twenty years after his separation from service.  More 
importantly, none of the post-service clinical records 
contain a medical opinion relating the veteran's current skin 
condition to his period of service, to include herbicide 
exposure therein.  

The Board observes that several examiners recorded the 
veteran's statements in which he alleged that his current 
skin condition had its onset in service and is related to 
Agent Orange exposure.  However, the Court has held that 
evidence which is simply a history recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence of 
the required nexus.  See Leshore v. Brown, 8 Vet. App. 406, 
409 (1995).  As none of the examiners provided actual 
findings or conclusions linking the veteran's current skin 
disorder to service, we conclude that the veteran's self-
reported history, which was noted in these reports, does not 
constitute competent medical evidence of a nexus between the 
veteran's current skin condition and his period of service.

The Board also has considered the veteran's testimony and 
written statements submitted in support of his claims.  The 
Court has consistently held, however, that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  The 
record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of a skin condition.  
Therefore, his lay statements standing alone cannot serve as 
a sufficient predicate upon which to find the claim for 
service connection to be well grounded.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).

In the absence of competent medical evidence to support the 
veteran's claims relating his current skin condition to 
service, the Board concludes that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded.  
Thus, the VA has no further duty to assist the veteran in 
developing the record to support the claims for service 
connection.  See Epps, 126 F.3d at 1469 ("[T]here is nothing 
in the text of § 5107 to suggest that [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim.").

The Board recognizes that these issues are being disposed of 
in a manner that differs from that employed by the RO.  The 
RO denied the veteran's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that when an RO does not specifically 
address the question of whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the appellant solely from the 
omission of the well grounded analysis.  See Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claims.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). The Board notes that the veteran 
testified at his hearing that he had been undergoing VA 
treatment once a month for his various disabilities for the 
past several years.  The Board's January 1998 remand 
instructed the RO to secure these records, but it does not 
appear that the RO made any such attempt.  Nevertheless, the 
veteran did not indicate that these records contain a 
diagnosis of chloracne or porphyria cutanea tarda, or that 
they contain a medical opinion which relates his current skin 
condition to service.  The Board also emphasizes that the 
veteran has been afforded several VA dermatological 
examinations, even though there was no duty to assist the 
veteran.  

The Board also views the above discussion as sufficient to 
inform the veteran of the elements necessary to present a 
well-grounded claim for the benefits sought, and the reasons 
why the current claims have been denied.  Id.

II.  Propriety of Initial Evaluations 
Assigned for a Nodular Sclerosing Hodgkin's 
Disease with Splenectomy

An October 1994 rating decision granted service connection 
for nodular sclerosing Hodgkin's disease with splenectomy.  
The RO assigned a 30 percent evaluation for the splenectomy, 
effective as of February 1994, but deferred evaluation of the 
veteran's Hodgkin's disease pending a VA rating examination.  
In July 1995, the RO assigned a separate noncompensable (zero 
percent) evaluation for the veteran's Hodgkin's disease, also 
effective from February 1994.  The veteran filed a notice of 
disagreement with respect to these initial ratings, and this 
appeal ensued.  As these are claims of disagreement with the 
initial ratings assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board finds that the veteran's claims are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), which 
gives rise to the VA's duty to assist.  See Fenderson, 12 
Vet. App. at 127.  Under these circumstances, the VA must 
attempt to obtain all such medical evidence as is necessary 
to evaluate the severity of each of the veteran's 
disabilities from the effective date of service connection 
through the present.  Fenderson, 12 Vet. App. at 125-127, 
citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings to 
be assigned "in the light of the whole recorded history.")  

The Board finds that all relevant evidence has been obtained 
and that no further duty is required under the provisions of 
38 U.S.C.A. § 5107(a).  As noted, the veteran testified that 
he had been undergoing treatment by the VA approximately once 
a month since 1995 or 1996.  In its January 1998 remand, the 
Board instructed the RO to secure copies of all VA treatment 
records and associate them with the claims filed.  However, 
while the record does not reflect that the RO obtained these 
records, the Board finds that the veteran has been afforded 
several VA examinations to determine the nature and severity 
of his nodular sclerosing Hodgkin's disease with splenectomy.  
As will be discussed, each of these examination reports shows 
that the veteran's Hodgkin's disease is in full remission, 
with no complications associated with the splenectomy.  Under 
these circumstances, the Board finds that an additional 
remand to obtain these treatment records is not necessary as 
the record as developed is sufficient to properly evaluate 
the veteran's disabilities. 

Service connection for Hodgkin's disease with splenectomy was 
granted based on records from the Waterbury Hospital dated 
from November 1979 to January 1980.  These records 
essentially show that the veteran was diagnosed with 
Hodgkin's disease in November 1979, and that a splenectomy 
was performed in January 1980.  No complications from that 
procedure were reported. 

The VA general medical examination report dated in November 
1994 noted that the veteran's height was 5'11," and that his 
weight was 175 pounds, with a maximum weight of 185 pounds 
during the prior year.  His temperature was 98.2 degrees.  
The veteran did not report complaints of fatigability, 
muscular weakness, anemia, or dyspnea.  Examination of the 
lymphatic and hemic systems was unremarkable, with no 
adenopathy shown.  Examination of the respiratory and 
digestive systems was also unremarkable.  The examiner thus 
concluded with a diagnosis of Hodgkin's lymphoma in 
remission.  

The veteran also underwent an examination of the lymphatic 
system by the VA in November 1994.  At that time, the veteran 
denied sweats, adenopathy and weight loss.  On physical 
examination, the examiner commented that the disease was 
currently in remission, with no acute attacks and no 
impairment in the veteran's overall general health.  The 
diagnosis was stage III Hodgkin's disease in remission. 

A November 1994 VA outpatient treatment report also showed 
that the veteran's Hodgkin's disease was in remission.  It 
was noted that the veteran denied fever, sweats, and weight 
loss, and no adenopathy was present on examination.  The 
clinician's impression was history of Hodgkin's disease, now 
no evidence of disease (NWD). 

At his September 1997 Board hearing, the veteran stated that 
his disability due to Hodgkin's disease with splenectomy 
should be evaluated as 60 percent disabling.  He testified 
that his symptoms included night sweats, sleeplessness and 
weakness of the extremities.  He also claimed that he 
suffered from liver and heart problems as a result of his 
Hodgkin's disease.  

Following the Board's remand, the veteran was examined again 
by the VA in December 1998 to determine the nature and 
severity of his Hodgkin's disease with splenectomy.  A report 
from that examination included the veteran's history of 
having occasional fevers, chills, sweats, and fatigue over 
the years.  However, the veteran's only current complaints 
involved a head cold with congestion.  He denied coughing, 
chest pain, gastrointestinal complaints, and genitourinary 
complaints.  Physical examination revealed that the veteran's 
weight was 205 pounds and that his temperature was 97.0 
degrees.  The abdomen was soft and non-tender, and bowel 
sounds were normal.  There was no hepatomegaly or inguinale 
adenopathy.  Examination of the extremities showed no edema 
or clubbing.  Based on these findings, the examiner found no 
evidence of stage II Hodgkin's lymphoma, sixteen years after 
initial diagnosis.  The examiner also commented that there 
was no current infection related to the splenectomy. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

The RO initially evaluated the veteran's Hodgkin's disease as 
noncompensably disabling under Diagnostic Code 7709.  See 
38 C.F.R. § 4.117, Diagnostic Code 7709 (1995).  At that 
time, a 100 percent rating was provided for one year 
following cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  Thereafter, if 
there has been no recurrence or invasion of other organs, the 
rating was made on residuals.  The minimum compensable 
evaluation of 30 percent required the manifestation of 
occasional low-grade fever, mild anemia, fatigability, or 
pruritus.  Id.  A noncompensable rating was for assignment if 
the
required residuals were not shown.  See 38 C.F.R. § 4.31.

During the course of this appeal, VA issued new regulations 
for the evaluation of hemic and lymphatic systems, effective 
October 23, 1995.  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v Derwinski, 1 Vet. App. 
308, 312-313 (1991).  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  Thus, any increase in disability based on the 
revised criteria cannot become effective prior to October 23, 
1995.

Under the revised criteria, effective as of October 23, 1995, 
a 100 percent rating is assigned for acute (malignant) or 
chronic types of Hodgkin's disease with frequent episodes of 
high or progressive fever or febrile episodes with only short 
remissions, generalized edema, ascites, pleural effusion, or 
severe anemia with marked general weakness.  A 60 percent 
rating is warranted if there is evidence of general muscular 
weakness with loss of weight and chronic anemia, or secondary 
pressure symptoms such as marked dyspnea, edema with pains 
and weakness of extremity, or other evidence of severe 
impairment of general health.  A minimum 30 percent 
evaluation is assigned where there is evidence of occasional 
low-grade fever, mild anemia, fatigability or pruritus.  Note 
to Diagnostic Code 7709 provides that 100 percent rating 
would be continued for one year following cessation of 
therapeutic procedure.  If no local recurrence or invasion of 
other organs would then be shown, the disease is to be rated 
based on residuals.  Id.  

Applying the facts of this case to the above criteria, the 
Board finds that the veteran's Hodgkin's disease does not 
warrant a compensable evaluation at any time since the 
initial rating.  The clinical evidence clearly shows that the 
veteran's Hodgkin's disease has been in full remission during 
the pendency of this claim, with no evidence of low-grade 
fever, mild anemia, fatigability, or pruritus.  The Board 
emphasizes that three VA examination reports and a VA 
outpatient treatment report noted that the veteran's 
Hodgkin's disease was in remission.  The Board has considered 
the veteran's testimony that current symptomatology 
associated with his Hodgkin's disease include night sweats, 
sleeplessness, and weakness of the extremities.  However, the 
veteran denied these symptoms during examinations, and none 
of the clinical evidence verifies that the veteran had any 
fever, anemia, fatigability or pruritus.  In short, the Board 
finds that the preponderance of the evidence is against an 
initial compensable evaluation for the veteran's Hodgkin's 
disease under the former criteria, as well as the revised 
criteria since its effective date of October 23, 1995.

In addition, the record reflects that the veteran's service-
connected splenectomy is presently rated as 30 percent 
disabling.  The Board notes that the Ratings Schedule, in 
pertinent part, was amended, effective September 22, 1995.  
Under the former criteria, a 30 percent evaluation was 
assigned for a splenectomy.  See 38 C.F.R. § 4.117, 
Diagnostic Code 7706 (1995).  The revised criteria now 
provides a 20 percent evaluation for a splenectomy, but notes 
that related complications should be rated separately.  See 
38 C.F.R. § 4.114, Diagnostic Code 7706 (1999). 


In this case, the veteran is currently rated higher than the 
maximum rating allowed under the amended rating criteria 
(which became effective September 22, 1995).  Nevertheless, 
he is entitled to the 30 percent rating because of the timing 
of his claim.  The evidence of record demonstrates that there 
are no present complications related to the veteran's 
splenectomy which require separate ratings.  Therefore, the 
Board finds that the veteran is most appropriately evaluated 
at the 30 percent rate under the former criteria of 
Diagnostic Code 7706.  Accordingly, a higher initial 
evaluation for a splenectomy is not warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable evaluation for the 
veteran's Hodgkin's disease, and against an evaluation in 
excess of 30 percent for a splenectomy, since the initial 
ratings of these claims.  In reaching these decisions, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disabilities under consideration have independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  Under these circumstances, the Board determines 
that the criteria for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. at 239; Shipwash v. Brown, 8 Vet. 
App. at 227.



ORDER

In the absence of evidence of a well grounded claim, service 
connection for a skin condition as due to Agent Orange 
exposure is denied.

In the absence of evidence of a well grounded claim, service 
connection for a skin condition on a direct basis is denied.

An initial evaluation in excess of 30 percent for the 
veteran's service-connected splenectomy is denied.

An initial compensable evaluation for the veteran's service-
connected nodular sclerosing Hodgkin's disease is denied.


REMAND

An April 1999 rating decision, following the Board's January 
1998 remand, granted service connection for PTSD and assigned 
a 30 percent evaluation, effective as of November 1994.  The 
veteran appealed that decision and it was developed for 
appellate review.  In his VA Form 9 (Appeal to the Board of 
Veterans' Appeals), submitted in June 1999, the veteran 
requested that he be scheduled for a hearing before a member 
of the Board sitting at the RO in Hartford, on this issue.  
The RO then wrote to the veteran and, in subsequent 
correspondence, he affirmed his desire for this hearing.  
Although no such hearing was scheduled, the case was 
forwarded to the Board for review.  Under these 
circumstances, and in light of the fact that the veteran has 
not waived his procedural rights, the veteran should be 
scheduled for a Board hearing on this claim.

Accordingly, the case is REMANDED for the following action:

The RO should undertake the necessary 
action to schedule the veteran for a 
personal hearing before a member of the 
Board at the RO during the next scheduled 
Travel Board with respect to the issue 
concerning the propriety of the initial 
30 percent evaluation for his service-
connected post-traumatic stress disorder.  
If the veteran no longer wishes such a 
hearing, the RO should clearly document 
the claims file accordingly, and return 
the claims file to the Board for further 
appellate review.

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate disposition 
warranted in this case.  No action is required of the veteran 
until he is notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals





